UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7406



KENDELL C. ALEXANDER,

                                           Petitioner - Appellant,

          versus


BOBBY SHEARIN, Warden, FCI Cumberland; UNITED
STATES PAROLE COMMISSION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-3574-PJM)


Submitted:   December 10, 2002         Decided:     December 24, 2002


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendell C. Alexander, Appellant Pro Se.       Larry David Adams,
Assistant United States Attorney, Thomas Michael DiBiagio, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kendell C. Alexander, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Alexander v. Shearin, No. CA-01-3574-PJM (D. Md. filed

Aug. 21, 2002; entered Aug. 22, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2